As filed with the Securities and Exchange Commission on January 18, 2013 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 96 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.100 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 96 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 91 filed December 31, 2012 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this18thday of January, 2013. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee January 18, 2013 Jack E. Brinson * Trustee & Chairman January 18, 2013 James H. Speed, Jr. * Trustee January 18, 2013 J. Buckley Strandberg * Trustee January 18, 2013 Michael G. Mosley * Trustee January 18, 2013 Theo H. Pitt, Jr. * President, FMX Funds January 18, 2013 D.J. Murphey * Treasurer, FMX Funds January 18, 2013 Julie M. Koethe * President & Treasurer, January 18, 2013 Robert G. Fontana Caritas All-Cap Growth Fund * President & Treasurer, January 18, 2013 Matthew R. Lee Presidio Multi-Strategy Fund * President, Roumell Opportunistic Value Fund January 18, 2013 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund January 18, 2013 Craig L. Lukin * President & Treasurer, January 18, 2013 Mark A. Grimaldi The Sector Rotation Fund * President & Treasurer, January 18, 2013 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds January 18, 2013 J. Philip Bell * Treasurer, Crescent Funds January 18, 2013 Michael W. Nix * President, Arin Funds January 18, 2013 Joseph J. DeSipio * Treasurer, Arin Funds January 18, 2013 Lawrence H. Lempert * President, January 18, 2013 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, January 18, 2013 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, January 18, 2013 Jeffrey R. Spotts Prophecy Alpha Trading Fund * Treasurer for the Prophecy Alpha Trading Fund, January 18, 2013 Brenda A. Smith President and Treasurer for the CV Asset Allocation Fund /s/ T. Lee Hale, Jr. T. Lee Hale, Jr. Treasurer of the Matisse Discounted Closed-End Fund Strategy, Chief Compliance Officer and Assistant Treasurer of the Trust January 18, 2013 * By: /s/ A. Vason Hamrick January 18, 2013 A. Vason Hamrick, Secretary and Attorney-in-Fact Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
